Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 11/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-17 are pending.
Claims 5, 9, 12-16 are withdrawn.
Claims 1-4, 6-8, 10-11 and 17 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-4, 6-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US 2013/0082659 A1) in view of Chiaki et al. (JP 2001-155702).
As to claim 1, Kano et al. discloses a battery pack (1) comprising:
a battery block (17-battery cell group) including a battery cell (16) and a battery holder (18a, 18b) configured to accommodate the battery cell (figure 1), 
wherein the battery holder includes at least a first opening portion (figure 1-opening where batteries will be placed);
a battery pack case (10a, 10b) configured to accommodate the battery block and having at least a second opening portion (figure 1);
a first sealant (21-rubber ring) disposed at least between a first peripheral end face of a first terminal portion (positive terminal) of the battery cell and the battery holder [0054], and
wherein the first sealant is fixed by the first peripheral end face of the first terminal portion and the battery holder [0054, 0056].
However Kano does not disclose a second sealant disposed at least between a second peripheral end face of a second terminal portion of the battery cell and the battery holder and the second sealant is fixed by the second peripheral end face of the second terminal portion and the battery holder.
Chiaki et al. discloses a battery pack and teaches the use of a annular packing (20) attached to the second terminal (negative terminal) and by abutting against the inner surfaces of the side surfaces (holder) and the terminal can be sealed [0021].  Therefore each cell has a water tightness at the terminal portion and prevents water from entering the case.
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a second sealant (annular packing) between the peripheral end 

As to claim 2, Kano discloses the first opening portion in the battery holder (figure 3) and the second opening portion in the battery pack case (12) are disposed to face each other (figure 1).

As to claim 3, Kano discloses the first opening portion in the battery holder is formed in a bottom surface of the battery holder (figure 3), the second opening portion in the battery pack case is formed in a bottom surface of the battery pack case (12-heat dissipation hole [0038] states the hole can be in both the upper and lower exterior cases 10a and 10b), and the first opening portion and the second opening portion are disposed to face each other (figure 1), and a third opening portion (figure 3) in the battery holder is formed in at least one side surface of the battery holder, a fourth opening (figure 1-12) portion in the battery pack case is formed in at least one side surface of the battery pack case, and the third opening portion and the fourth opening portion are disposed to face each other (figures 1 and 3).

As to claim 4, modified Kano discloses the first sealant (41-cirular hole section-figure 5 of Kano) and the second sealant (20-annular packing) include elastic bodies having an opening (20a-central hole [0021]).

As to claim 6, Kano depicts a clearance is provided between the battery cell (16) and the battery holder (figure 9A the space between the cell and the holder).

As to claims 7 and 8, Kano discloses further comprising a gasket disposed between the battery holder and the battery pack case (protrusions 14-figure 1) and the gasket is disposed between the battery holder and a bottom surface of the battery pack case.

As to claim 17, Kano discloses an electronic device [002] comprising a battery pack (1) and configured to be supplied with electric power from the battery pack, the battery pack including [0002]: 
a battery block (17-battery group) including a battery cell (16) and a battery holder (19) configured to accommodate the battery cell (figure 1), wherein the battery holder includes at least a first opening portion (figure 1 or 3), 
a battery pack case (10a, 10b) configured to accommodate the battery block and having at least a second opening portion (12-heat dissipation hole), 
a first sealant (21) disposed at least between a first peripheral end face of a first terminal portion (positive terminal) of the battery cell and the battery holder, and 
wherein the first sealant is fixed by the first peripheral end face of the first terminal portion and the battery holder [0054, 0056], and 
However Kano does not disclose a second sealant disposed at least between a second peripheral end face of a second terminal portion of the battery cell and the battery holder and the second sealant is fixed by the second peripheral end face of the second terminal portion and the battery holder.
Chiaki et al. discloses a battery pack and teaches the use of a annular packing (20) attached to the second terminal (negative terminal) and by abutting against the inner surfaces 
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a second sealant (annular packing) between the peripheral end face of the second terminal portion and the battery holder and the second sealant is fixed by the second peripheral end face of the second terminal portion and the battery holder because this would form a water tightness seal and prevent water from entering the case.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US 2013/0082659 A1) in view of Chiaki et al. (JP 2001-155702) as applied to claim 1 above, and further in view of Hershberger et al. (US 5,977,746).
As to claim 10, Kano et al. discloses the battery pack but does not disclose the battery pack case includes a fitting surface, and a first O-ring disposed on the fitting surface of the battery pack case.
Hershberger et al. discloses a battery pack and the use of an O-ring (34) in order to prevent water vapor from entering into the cavity (col. 3 lines 43-45) with the surface for the O-ring.
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the O-ring of Hershberger because this would prevent water vapor from entering the battery compartment.

As to claim 11, Modified Kano discloses the battery holder but does not disclose a second O-ring as is instantly claimed.

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the O-ring of Hershberger because this would prevent water vapor from entering the battery compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Maria Laios/Primary Examiner, Art Unit 1727